SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 4) The Estée Lauder Companies Inc. (Name of Issuer) Class A Common Stock, par value $.01 per share 518439 10 4 (Title of class of securities) (CUSIP number) Carol S. Boulanger, Esq. Pillsbury Winthrop Shaw Pittman LLP 1540 Broadway New York, New York 10036-4039 (212) 858-1000 (Name, address and telephone number of person authorized to receive notices and communications) April 15, 2010 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240-13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box[]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information that would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 518439 10 4 13D Page 2 1 NAME OF REPORTING PERSONS: 1992 GRAT Remainder Trust f/b/o Gary M. Lauder 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS: n/a 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: New York NUMBER OF SHARES 7 SOLE VOTING POWER: 1,343,846 (see Item 5) BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: -0- EACH REPORTING 9 SOLE DISPOSITIVE POWER: 1,343,846 (see Item 5) PERSON WITH 10 SHARED DISPOSITIVE POWER: -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 1,343,846 (see Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.1% (see Item 5) 14 TYPE OF REPORTING PERSON: OO 2 CUSIP No. 518439 10 4 13D Page 3 1 NAME OF REPORTING PERSONS: Carol S. Boulanger 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS: n/a 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES 7 SOLE VOTING POWER: 4,000 (see Item 5) BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: 1,343,846 (see Item 5) EACH REPORTING 9 SOLE DISPOSITIVE POWER: 4,000 (see Item 5) PERSON WITH 10 SHARED DISPOSITIVE POWER: 1,343,846 (see Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 1,347,846 (see Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [X] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.1% (see Item 5) 14 TYPE OF REPORTING PERSON: IN 3 This Amendment No. 4 amends the Schedule 13D first filed with the Securities and Exchange Commission on October 17, 2003, and the amendments thereto (the “Schedule 13D”), and is filed by the 1emainder Trust f/b/o Gary M. Lauder (the “GML Remainder Trust”) and Carol S. Boulanger, as trustee of the GML Remainder Trust (“CSB”) (each a “Reporting Person” and collectively the “Reporting Persons”), with respect to the Class A Common Stock, par value $.01 per share (the “Class A Common Stock”), of The Estée Lauder Companies Inc. (the “Issuer”).Unless otherwise indicated, all capitalized terms used and not defined herein have the respective meanings assigned to them in the Schedule 13D.The complete name of the GML Remainder Trust is the Article Second Trust f/b/o Gary M. Lauder u/a/d November 30, 1992, between Leonard A. Lauder, as grantor, and Joel S. Ehrenkranz, as trustee. Item 2.Identity and Background Item 2 is supplemented as follows: On April 15, 2010, CSB succeeded Joel S. Ehrenkranz as a trustee of the GML Remainder Trust. CSB is a partner at Pillsbury Winthrop Shaw Pittman LLP, which provides legal services.
